[NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit

No. 97-2233

PRIME RETAIL, L.P.,

Plaintiff, Appellant,

         v.

CARIBBEAN AIRPORT FACILITIES, INC.,

Defendant, Appellee.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Jose Antonio Fuste, U.S. District Judge]

       Before

Torruella, Chief Judge,

Campbell, Senior Circuit Judge,

and Stahl, Circuit Judge.

Francis B. Burch, Jr., with whom Charles P. Scheeler and Piper
&amp; Marbury, L.L.P. were on brief, for appellant.
Edgar Cartagena-Santiago, with whom Ramn E. Dapena, Ina M.
Berlingeri-Vincenty, and Goldman Antonetti &amp; Cordova were on brief,
for appellee.

September 16, 1998

           Per curiam.  Having carefully reviewed the Memorandum on
Remand entered by the district court in response to our opinion
dated May 28, 1998, we find that the supplemental conclusions
described therein, which are predominantly factual in nature, are
not clearly erroneous and adequately fill the gaps we perceived to
exist in the court's previous findings.  We have no basis,
therefore, to disturb the district court's disposition of the
plaintiff's claims.  The judgment entered below is accordingly
affirmed.  No costs are awarded.
So ordered.